AMENDMENT AGREEMENT
 
THIS AMENDMENT AGREEMENT, dated as of January 26, 2009 (this “Amendment”), among
MERCURY CASUALTY COMPANY (the “Borrower”), MERCURY GENERAL CORPORATION (the
“Guarantor”), the various financial institutions parties thereto (collectively,
the “Lenders”) and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”).  Terms defined in the Credit Agreement (as defined
below) are, unless otherwise defined herein or the context otherwise requires,
used herein as defined therein.
 
WHEREAS, the Borrower, the Guarantor, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as January 2, 2009 (the
"Credit Agreement");
 
WHEREAS, in connection therewith, the Borrower and the Administrative Agent
entered into that certain Security Agreement dated as of January 2, 2009 (the
"Security Agreement"); and
 
WHEREAS, the Borrower and Bank of America, N.A. are entering into a certain Swap
Contract and in the future may enter into additional Swap Contracts with respect
to interest under the Credit Agreement and in connection therewith the Borrower
has agreed that the obligations under such Swap Contracts shall be secured
pursuant to the Security Agreement and the Guarantor has agreed that the
Borrower's obligations under such Swap Contracts shall be guaranteed pursuant to
Article X of the Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:
 
SECTION 1. AMENDMENTS TO LOAN DOCUMENTS.  Effective as of the Amendment
Effective Date (as hereinafter defined):
 
1.1 Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
as follows:
 
(a)  The definition of “Investments” is amended by adding the following at the
end thereof:
 
“Investment as used in this Agreement does not include Swap Contracts.”
 
(b)  The following definitions are added in proper alphabetical order:
 
"Credit Agreement Swap Contract" means (i) the Swap Agreement and the
Confirmation relating to a trade in connection with this Agreement between the
Borrower and Bank of America to be dated on or around January 26, 2009, and
(ii) any other Swap Contract entered into between the Borrower and any Person
who at the time such Swap Contract was entered into was a Lender (or an
Affiliate of any Lender) with respect to this Agreement and designated by the
Borrower as a Credit Agreement Swap Contact.
 
"Existing Loan Agreement Swap Contract" means (i) the ISDA Master Agreement
dated as of February 15, 2008 (the "Master Agreement"), the ISDA Schedule to the
Master Agreement dated as of February 15, 2008 (the "Schedule"), the Amendment
to the ISDA Master Agreement dated as of January 26, 2009 amending the Master
Agreement and the Schedule (the "ISDA Amendment and, together with the Master
Agreement and the Schedule, the "Swap Agreement") and the Confirmation dated as
of February 29, 2008, each between the Borrower and Bank of America, and
(ii) any other Swap Contract entered into between the Borrower and Bank of
America (or an Affiliate of Bank of America) with respect to the Existing Term
Loan Agreement and designated by the Borrower as a Loan Agreement Swap Contact.
 
1.2 Amendment to Section 7.01(b).  Section 7.01(b) of the Credit Agreement is
amended in its entirety to read as follows:
 
"Liens securing the Existing Term Loan Agreement provided that the outstanding
principal amount thereof does not exceed $18,000,000 or any additional amount
permitted pursuant to Section 7.03(b) and Liens securing any Existing Loan
Agreement Swap Contract;"
 
1.3 Amendment to Section 7.01.  Section 7.01 of the Credit Agreement is amended
by (i) deleting the and at the end of clause (h) thereof; (ii) deleting the “.”
appearing at the end of clause (i) thereof and replacing it with “; and”; and
(iii) inserting the following new clause (j) at the end thereof:
 
"(j)           Liens on assets other than the Collateral and any Equity Interest
in any Subsidiary of the Borrower securing the Indebtedness permitted pursuant
to Section 7.03(c)."
 
1.4 Amendment to Section 7.09.  Section 7.09 of the Credit Agreement is amended
by adding the following at the end of the parenthetical "or any Credit Agreement
Swap Contract or any Existing Loan Agreement Swap Contract".
 
1.5 Amendment to Section 8.03.  Paragraphs "Fourth" and "Last" of Section 8.03
of the Credit Agreement are amended in their entirety to read as follows
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and amounts due under the Credit Agreement Swap
Contracts, ratably among the Lenders and the swap counterparties under the
Credit Agreement Swap Contracts, in proportion to the respective amounts
described in this clause Fourth held by them;
 
Last, the balance, if any, after all of the Obligations (other than Unmatured
Surviving Obligations) and all amounts due under the Credit Agreement Swap
Contracts have been indefeasibly paid in full, to the Borrower or as otherwise
required by Law.
 
1.6 Amendment to Section 10.01.  The first sentence of Section 10.01 of the
Credit Agreement is amended in its entirety to read as follows:
 
For valuable consideration, receipt whereof is hereby acknowledged, and to
induce each Lender to make Loans to the Borrower and to induce the
Administrative Agent to act hereunder, the Parent hereby unconditionally and
irrevocably guarantees to each Lender and the Administrative Agent the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
(i) all Obligations of the Borrower and (ii) all liability of the Borrower under
the Credit Agreement Swap Contracts, in each case whether for principal,
interest, fees, expenses, indemnification or otherwise, whether direct or
indirect, absolute or contingent or now existing or hereafter arising
(collectively the "Guaranteed Obligations").  For purposes of this Article X,
(i) the term "Lender" means the Lenders and the counterparty to the Credit
Agreement Swap Contracts, (ii) the term "Agreement" means this Agreement and the
2009 Credit Agreement Swap Contracts, and (iii) the term "Loan Documents" means
the Loan Documents and the Credit Agreement Swap Contracts.
 
1.7 Amendment to Security Agreement.  The following definitions in Section 1 of
the Security Agreement are amended in their entirety as follows:
 
“Lender” means each Lender under the Credit Agreement and the Lenders or
Affiliates of the Lenders that are counterparties to the Credit Agreement Swap
Contracts.
 
"Liabilities" means all Obligations (monetary or otherwise) of the Pledgor and
all liabilities and obligations of the Pledgor arising under the Credit
Agreement Swap Contracts, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising and including interest,
fees and other amounts that accrue after the commencement by or against the
Pledgor or the Guarantor of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such amounts
are allowed claims in such proceeding.
 
SECTION 2. CONDITIONS PRECEDENT.  This Amendment shall become effective on the
date (the “Amendment Effective Date”) when the Administrative Agent shall have
received this Amendment, duly executed by the Borrower, the Guarantor, the
Administrative Agent and the Required Lenders.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, each of the Borrower and the
Guarantor hereby represents and warrants to the Administrative Agent and each
Lender as follows:
 
3.1           Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by each of the Borrower and the Guarantor of this
Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than as
contemplated herein)  under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, which could
reasonably be expected to have a Material Adverse Effect, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
 
3.2           Government Approval, Regulation, etc.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower or the Guarantor of this Amendment; except for approvals,
consents, exemptions, authorizations, actions, notices or filings (i) which have
already been obtained or made or (ii) for which the failure to obtain or make
could not reasonably be expected to have a Material Adverse Effect and such
failure could be cured without unreasonable delay or cost.
 
3.3           Validity, etc.  This Amendment has been duly executed and
delivered by the Borrower and the Guarantor.  This Amendment constitutes a
legal, valid and binding obligation of such Person, enforceable against each
Person in accordance with its terms.
 
SECTION 4. MISCELLANEOUS.
 
4.1 Continuing Effectiveness, etc.  This Amendment shall be deemed to be an
amendment to the Credit Agreement and the Security Agreement, and each of the
Credit Agreement and Security Agreement, as amended hereby, shall remain in full
force and effect and each is hereby ratified, approved and confirmed in each and
every respect.  After the effectiveness of this Amendment in accordance with its
terms, all references to the Credit Agreement or the Security Agreement in the
Loan Documents or in any other document, instrument, agreement or writing shall
be deemed to refer to the Credit Agreement or the Security Agreement, as the
case may be, as amended hereby.
 
4.2 Payment of Costs and Expenses.  The Borrower agrees to pay on demand all
reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent) in connection with the negotiation, preparation, execution and delivery
of this Amendment.
 
4.3 Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
4.4 Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.
 
4.5 Execution in Counterparts.  This Amendment may be executed by the parties
hereto in several counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement.
 
4.6 Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
4.7 Successors and Assigns.  Subject to any restrictions on assignment contained
in the Credit Agreement, this Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
 
IN WITNESS WHEREOF, the undersigned have duly executed this Amendment Agreement
as of the date first set forth above.
 
MERCURY CASUALTY COMPANY








By:   /s/ THEODORE STALICK                         
Name:  Theodore R. Stalick                                 
Title: Vice President and Chief Financial Officer





MERCURY GENERAL CORPORATION








By:   /s/ THEODORE STALICK                         
Name:  Theodore R. Stalick                                 
Title: Vice President and Chief Financial Officer





BANK OF AMERICA, N.A., individually as Administrative Agent and Lender






 

